DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 10/26/21.  As directed by the amendment, claims 1, 3, 4, 5, 6, 12 and 13 have been amended; claim 18-20 have been cancelled, and claims 21-23 remain withdrawn.  Claims 1-17 are pending in this application.

Election/Restrictions

Applicant's election was made without traverse of claims 1-17 in the reply filed on 5/13/19 was acknowledged in the office action dated 9/10/19.  Applicants submitted claims 21-23 are directed to an invention/embodiment that is independent or distinct from the invention originally claimed and elected. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Applicant can not alter the withdrawn claims.  Applicant can cancel the withdrawn claims and add new claims for examination.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meschter US 2007/ 0271821 (herein after Meschter) in view of Pfrommer US 1722391 (herein after Pfommer).  
Regarding claim 1, Meschter discloses an article (Abstract), the article comprising: a first zone (as seen in annotated Figures 1, 2 and 7), the first zone including a first region of a knitted base layer (paragraph 0028) and a knitted second layer (0041 and 0046), wherein the second layer is disposed primarily on one side of the base layer (claim 30); and wherein the second layer is secured to the knitted base layer via a plurality of tie-down portions, the tie-down portions including a knitted loop formed using a yarn forming a knitted base layer (paragraph 0051): and a second zone including a second region of the base layer (as seen in annotated Figures 2, 7), wherein the second region of the base layer and the first region of the base layer have a common yarn (as seen in annotated Figure 2), and wherein the second region of the base layer and the second layer have a common yarn (paragraph  0055), wherein the first zone has a first degree of elasticity such that it has a first elongation when subjected to a tensile load (as best seen in paragraphs 0003 and 0044).
[AltContent: textbox (A common yarn, wherein the first zone has a first degree of elasticity such that it has a first elongation when subjected to a tensile load.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A first region of a knitted base layer.)]
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second region of the base layer.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Common yarn.)][AltContent: textbox (Second region of the base layer and the first region of the base layer have a common yarn.)][AltContent: connector][AltContent: textbox (Second zone)][AltContent: textbox (An article a first zone the first zone.)][AltContent: connector]
    PNG
    media_image1.png
    658
    371
    media_image1.png
    Greyscale

. 
While Meschter teaches the use of various layers and various materials having varied properties of stretch (paragraph 0003 and 0044) and regions within the upper, the heel, toe cap and arch, that are capable of having differing properties of flexibility.  However Meschter is silent to wherein the second zone has a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 5% greater than the second elongation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Meschter by constructing the second zone having a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 5% greater than the second elongation, in order to control and reinforce the areas of the upper that would be subjected to wear and tear and require less stretch and would need more reinforcement. As outlined above, the many appropriate materials used for the upper are a part of the regions within the upper that require varied stretch and flexibility.  Further, the first and second regions, are reinforced by lines of stitching. The upper as shown has areas with no stitching lines only the textile.  In the first zone there are two groups of stitches and in the region that denotes the second zone there are three groups of stitches that overlap each other. The elongation rate of the first zone would indeed be capable of being greater than the second zone due to the material and number of reinforcing stitch lines.  The percentage would be determined by the large range of appropriate materials that according to Meschter that could be used and the area of the upper ie.the heel, toe cap, laces and arch that require varied degrees of control and reinforcement on the range of appropriate materials Meschter uses for the upper.  The first elongation being at least 5% greater than the second elongation would provide selective control to the stretchable material and comfort to the wearer.
However, Meschter is silent to the base layer being knitted, the knitted loops forming the base layer.
Pfommer discloses to the base layer being knitted, the knitted loops forming the base layer (Col 1, lines 6-30, as best seen in Figure 2 and 3).
Meschter is analogous art to the claimed invention as it relates to articles with reinforced regions.  Pfommer is analogous art to the claimed invention in that it provides the article of the upper being a knit material.

While Meschter discloses material discloses interlocked yarns, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted the interlocked yarn base layer of Meschter, with a knitted material, as taught by Pfommer in order to form a material having stretch.  The substitution of one material having a degree of stretch for another would be a simple substitution of one known element for another to obtain predictable results, creating the upper having stretch in certain locations and degrees of reinforcement in needed areas of the upper.

Regarding claim 2, the modified article of the combined references discloses the first elongation is at least 20% greater than the second elongation (paragraph 0003 and 0044 of Meschter).
While the combined references teach  the use of various layers and various materials having varied properties of stretch (paragraph 0003 and 0044) and regions within the upper, the heel, toe cap and arch, that are capable of having differing properties of flexibility.  However the combined references are silent to wherein the second zone has a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 20% greater than the second elongation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Meschter by constructing the second zone having a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 20% greater than the second elongation, in order to control and reinforce the areas of the upper that would be subjected to wear and tear and require less stretch and would need more reinforcement. As outlined above, the many appropriate materials used for the upper are a part of the regions within the upper that require varied stretch and flexibility.  Further, the first and second regions, are reinforced by lines of stitching. The upper as shown has areas with no stitching lines only the textile.  In the first zone there are two groups of stitches and in the region that denotes the second zone there are three groups of stitches that overlap each other. The elongation rate of the first zone would indeed be capable of being greater than the second zone due to the material and number of reinforcing stitch lines.  The percentage would be determined by the large range of appropriate materials that according to Meschter that could be used and the area of the upper ie.the heel, toe cap, laces and arch that require varied degrees of control and reinforcement on the range of appropriate materials Meschter uses for the upper.  The first elongation being at least 20% greater than the second elongation would provide selective control to the stretchable material and comfort to the wearer.
Regarding claim 3, the modified article of the combined references discloses the first region of the base layer is at least partially formed with a first yarn and the second layer is at least partially formed with a second yarn (paragraph 0006 of Meschter), the first yarn having a characteristic different than that characteristic of the second yarn (paragraph 0031 of Meschter), wherein the first yarn forms at least one of the tie-down portions (paragraph 0051 of Meschter), and wherein the second yarn is the common yarn of the second layer and the second region of the base layer (paragraph 0006 and 0031 of Meschter).
Regarding claim 4, the modified article of the combined references discloses the first yarn is primarily disposed on a first side of the base layer in the second zone (as best seen in Figures 1 and 2 of Meschter), and wherein the second yarn is primarily disposed on an opposite second side of the base layer in the second zone (paragraphs 0031, 0032 and 0033 of Meschter).
Regarding claim 5, the modified article of the combined references discloses a third zone including a third portion of the base layer (as seen in annotated Figures 2, 7 of Meschter), wherein the second layer terminates adjacent to the third portion of the base layer (as seen in annotated Figures 2, 7 of Meschter), and wherein the third zone includes a third elongation when subjected to the tensile load (paragraph 0032, 0033, 0034 and 0044 of Meschter), the third elongation being at least 5% greater than both the first elongation and the second elongation (paragraph 0003 and 0044 of Meschter).
While Meschter teaches the use of various layers and various materials having varied properties of stretch (paragraph 0003, 0029 and 0044) and regions within the upper, the heel, toe cap and arch, that are capable of having differing properties of flexibility.  However Meschter is silent to wherein the second zone has a second degree of elasticity such that the third elongation being at least 5% greater than both the first elongation and the second elongation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Meschter by constructing the third zone having a third degree of elasticity such that it has a third elongation when subjected to the tensile load, the third elongation being at least 5% greater than both the first elongation and the second elongation, in order to control and reinforce the areas of the upper that would be subjected to wear and tear and require less stretch and would need more reinforcement. As outlined above, the many appropriate materials used for the upper are a part of the regions within the upper that require varied stretch and flexibility.  Further, the first and second regions, are reinforced by lines of stitching. The upper as shown has areas with no stitching lines only the textile.  In the first zone there are two groups of stitches and in the region that denotes the second zone there are three groups of stitches that overlap each other. The elongation rate of the first zone would indeed be capable of being greater than the second zone due to the material and number of reinforcing stitch lines.  The percentage would be determined by the large range of appropriate materials that according to Meschter that could be used and the area of the upper ie.the heel, toe cap, laces and arch that require varied degrees of control and reinforcement on the range of appropriate materials Meschter uses for the upper.  The third elongation being at least 5% greater than both the first elongation and the second elongation to provide selective control to the stretchable material and comfort to the wearer.
Regarding claim 6, Meschter discloses the second layer (paragraph 0003 and 0029 of Meschter) includes a first region in a first portion of the first zone and a second region in a second portion of the first zone (as seen in annotated (as seen in annotated Figure 2 of Meschter), wherein the first region of the first zone has an elongation being at least 5% greater than an elongation of the second region of the first zone when subjected to a tensile load (paragraph 0003 and 0044 of Meschter).  
While Meschter teaches the use of various layers and various materials having varied properties of stretch (paragraph 0003 and 0044) and regions within the upper, the heel, toe cap and arch, that are capable of having differing properties of flexibility.  However Meschter is silent to wherein the first region of the first zone has an elongation being at least 5% greater than an elongation of the second region of the first zone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Meschter by constructing the first region of the first zone has an elongation being at least 5% greater than an elongation of the second region of the first zone, in order to control and reinforce the areas of the upper that would be subjected to wear and tear and require less stretch and would need more reinforcement. As outlined above, the many appropriate materials used for the upper are a part of the regions within the upper that require varied stretch and flexibility.  Further, the first and second regions, are reinforced by lines of stitching. The upper as shown has areas with no stitching lines only the textile.  In the first zone there are two groups of stitches and in the region that denotes the second zone there are three groups of stitches that overlap each other. The elongation rate of the first zone would indeed be capable of being greater than the second zone due to the material and number of reinforcing stitch lines.  The percentage would be determined by the large range of appropriate materials that according to Meschter that could be used and the area of the upper ie.the heel, toe cap, laces and arch that require varied degrees of control and reinforcement on the range of appropriate materials Meschter uses for the upper.  A first region of the first zone having an elongation being at least 5% greater than an elongation of the second region of the first zone would provide selective control to the stretchable material and comfort to the wearer.
Regarding claim 7, the modified article of the combined references discloses the first region of the first zone has an elongation being at least 5% greater than an elongation of the second region of the first zone when subjected to a tensile load (as seen in annotated Figures 2 of Meschter).
While Meschter teaches the use of various layers and various materials having varied properties of stretch (paragraph 0003 and 0044) and regions within the upper, the heel, toe cap and arch, that are capable of having differing properties of flexibility.  However Meschter is silent to wherein the second zone has a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 5% greater than the second elongation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Meschter by constructing the second zone having a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 5% greater than the second elongation, in order to control and reinforce the areas of the upper that would be subjected to wear and tear and require less stretch and would need more reinforcement. As outlined above, the many appropriate materials used for the upper are a part of the regions within the upper that require varied stretch and flexibility.  Further, the first and second regions, are reinforced by lines of stitching. The upper as shown has areas with no stitching lines only the textile.  In the first zone there are two groups of stitches and in the region that denotes the second zone there are three groups of stitches that overlap each other. The elongation rate of the first zone would indeed be capable of being greater than the second zone due to the material and number of reinforcing stitch lines.  The percentage would be determined by the large range of appropriate materials that according to Meschter that could be used and the area of the upper ie.the heel, toe cap, laces and arch that require varied degrees of control and reinforcement on the range of appropriate materials Meschter uses for the upper.  The first elongation being at least 5% greater than the second elongation would provide selective control to the stretchable material and comfort to the wearer.
Regarding claim 8, the modified article of the combined references discloses the first and second regions of the second layer are each disposed primarily on the same side of the base layer (paragraphs 0003, 0029 and 0044 of Meschter).
Regarding claim 9, the modified article of the combined references discloses the first and second regions of the second layer are spaced apart on the base layer (as seen in annotated Figures 2 of Meschter).
Regarding claim 10, the modified article of the combined references discloses wherein the first region of the second layer includes a first structure comprising a first plurality of cells (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter) and a second structure comprising a second plurality of cells (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter), wherein the first plurality of cells of the first structure are offset with respect to the second plurality of cells of the second structure (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter).
.   
[AltContent: textbox (A first plurality of cells.)][AltContent: arrow][AltContent: textbox (A second plurality of cells.)]
    PNG
    media_image2.png
    643
    529
    media_image2.png
    Greyscale

Regarding claim 11, the modified article of the combined references discloses the at least one property of the first region includes a first cell size (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter), and wherein the at least one property of the second region of the second layer includes a second cell size (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter), and wherein at least one dimension of the first cell size is larger than the same at least one dimension of the second cell size (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter).
Regarding claim 12, the modified article of the combined references discloses the article is an upper for an article of footwear, (as seen in Figure 1 and 2 of Meschter) and wherein the second layer extends from a bite line of the upper to a throat area of the upper (Abstract, as best seen in Figure 1 of Meschter).
Regarding claim 13, Meschter discloses an article (Abstract) comprising: a first zone (as seen in annotated Figure 2 and 4), the first zone including a knitted base layer (paragraph 0028) and a first region of a knitted second layer disposed primarily on one side of the base layer (0041 and 0046), wherein the second layer is secured to the knitted base layer via a plurality of tie down portions (paragraph 0051), the tie-down portions including a knitted loop formed using a yarn forming the knitted base layer (as best seen in Figures 9A): and a second zone (as seen in annotated Figures 9A), the second zone including the base layer (claim 30) and a second region of the second layer disposed primarily on one side of the base layer (as best seen in Figure 8N), wherein the first zone has a first degree of elasticity such that it has a first elongation when subjected to a tensile load (Abstract), and wherein the second zone (as seen in annotated Figures 9A) has a second degree of elasticity such that it has a second elongation when subjected to the tensile load (as seen in annotated Figures 9A), the first elongation being at least 5% greater than the second elongation (paragraph 0003, 0029 and 0044).
While Meschter teaches the use of various layers and various materials having varied properties of stretch (paragraph 0003, 0029 and 0044) and regions within the upper, the heel, toe cap and arch, that are capable of having differing properties of flexibility.  However Meschter is silent to wherein the first zone has a first degree of elasticity such that it has a first elongation when subjected to a tensile load, and wherein the second zone has a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 5% greater than the second elongation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Meschter by constructing the second zone having a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 5% greater than the second elongation, in order to control and reinforce the areas of the upper that would be subjected to wear and tear and require less stretch and would need more reinforcement. As outlined above, the many appropriate materials used for the upper are a part of the regions within the upper that require varied stretch and flexibility.  Further, the first and second regions, are reinforced by lines of stitching. The upper as shown has areas with no stitching lines only the textile.  In the first zone there are two groups of stitches and in the region that denotes the second zone there are three groups of stitches that overlap each other. The elongation rate of the first zone would indeed be capable of being greater than the second zone due to the material and number of reinforcing stitch lines.  The percentage would be determined by the large range of appropriate materials that according to Meschter that could be used and the area of the upper ie.the heel, toe cap, laces and arch that require varied degrees of control and reinforcement on the range of appropriate materials Meschter uses for the upper.  The first elongation being at least 5% greater than the second elongation would provide selective control to the stretchable material and comfort to the wearer.
However, Meschter is silent to the base layer being knitted, the knitted loops forming the base layer.
Pfommer discloses to the base layer being knitted, the knitted loops forming the base layer (Col 1, lines 6-30, as best seen in Figure 2 and 3).
Meschter is analogous art to the claimed invention as it relates to articles with reinforced regions.  Pfommer is analogous art to the claimed invention in that it provides the article of the upper being a knit material.

While Meschter discloses material discloses interlocked yarns, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted the interlocked yarn base layer of Meschter, with a knitted material, as taught by Pfommer in order to form a material having stretch.  The substitution of one material having a degree of stretch for another would be a simple substitution of one known element for another to obtain predictable results, creating the upper having stretch in certain locations and degrees of reinforcement in needed areas of the upper.

Regarding claim 14, the modified article of the combined references discloses the first and second regions of the second layer are each disposed primarily on the same side of the base layer (as best seen in Figures 1, 2, 4 and 7, claim 30 of Meschter).
Regarding claim 15, the modified article of the combined references discloses a third zone (as seen in Figure 7), wherein the base layer is isolated with respect to the second layer in the third zone (paragraph 0041, 0044 and 0046, Abstract of Meschter).
Regarding claim 16, the modified article of the combined references discloses wherein the third zone has a third degree of elasticity such that it has a third elongation when subjected to the tensile load, the third elongation being at least 20% greater than the second elongation (paragraph 0046 of Meschter).
While Meschter teaches the use of various layers and various materials having varied properties of stretch (paragraph 0003) and regions within the upper, the heel, toe cap and arch, that are capable of having differing properties of flexibility.  However Meschter is silent to wherein the third zone has a third degree of elasticity such that it has a third elongation when subjected to the tensile load, the third elongation being at least 20% greater than the second elongation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Meschter by constructing the third zone having a third degree of elasticity such that it has a third elongation when subjected to the tensile load, the third elongation being at least 20% greater than the second elongation in order to control and reinforce the areas of the upper that would be subjected to wear and tear and require less stretch and would need more reinforcement. As outlined above, the many appropriate materials used for the upper are a part of the regions within the upper that require varied stretch and flexibility.  Further, the third and second regions, are reinforced by lines of stitching. The upper as shown has areas with no stitching lines only the textile.  In the third zone there are two groups of stitches and in the region that denotes the second zone there are two groups of stitches that overlap each other. The elongation rate of the first zone would indeed be capable of being greater than the second zone due to the material and number of reinforcing stitch lines.  The percentage would be determined by the large range of appropriate materials that according to Meschter that could be used and the area of the upper ie.the heel, toe cap, laces and arch that require varied degrees of control and reinforcement on the range of appropriate materials Meschter uses for the upper.  The third elongation being at least 20% greater than the second elongation would provide selective control to the stretchable material and comfort to the wearer.
Regarding claim 17, the modified article of the combined references discloses the at least one property of the first region includes a first cell size (as best seen in Figures 2 and 7 of Meschter), and wherein the at least one property of the second region of the second layer includes a second cell size (as best seen in Figures 2 and 7 of Meschter), and wherein at least one dimension of the first cell size is larger than the same at least one dimension of the second cell size (as best seen in Figures 2 and 7 of Meschter).
Arguments
Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732